Title: From David Humphreys to Richard Varick, 17 November 1783
From: Humphreys, David
To: Varick, Richard


                  
                     Dear Varick
                     West Point Novr 17 1783
                  
                  It is the Commander in Chief’s earnest desire that you will, without failure, forward all his Papers, recorded and unrecorded, to New York before the first of Decr next.  I am with much esteem Dear Varick Your Most Obed. Servt
                  
                     D. Humphrys
                  
                  
                     P.S.  I am recovering my health & strength slowly—I hope we shall see you in N. York where we may talk over matters & things at our leisure.
                  
                  
                     D.H.
                  
               